          Case 3:19-cv-01036-SI Document 30-1 Filed 06/06/19 Page 1 of 23



 1 Gregory J. Wood (200780)
   Kristen E. Drake (202827)
 2 WOOD ROBBINS, LLP
   One Post Street, Suite 800
 3 San Francisco, CA 94104
   T: (415) 247-7900
 4 F: (415) 247-7901
   gwood@woodrobbins.com
 5 kdrake@woodrobbins.com

 6 Attorneys for Defendant
   ZIPMARK, INC.
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     MOUNTAIN SUMMIT FINANCIAL, INC.,                Case No.: 3:19-cv-01036-SI
12
                 Plaintiff,                          DECLARATION OF KRISTEN E.
13                                                   DRAKE IN SUPPORT OF DEFENDANT
     v.                                              ZIPMARK, INC.’s MOTION TO
14
   PANGEA PAYMENT SOLUTIONS and                      DISMISS PURSUANT TO RULE 12(i)
15 ZIPMARK, INC.,

16               Defendants.                         [Motion, Declaration of Jay Bhattacharya
                                                     and (Proposed) Order concurrently filed]
17
                                                     Hearing Date:     July 12, 2019
18                                                   Hearing Time:     9:00 am
                                                     Courtroom:        1
19                                                   Judge:            Hon. Susan Illston

20

21

22

23

24

25

26

27

28


              DECLARATION OF KRISTEN E. DRAKE ISO ZIPMARK, INC.’s MOTION TO DISMISS
                                    CASE NO.: 3:19-cv-01036-SI
          Case 3:19-cv-01036-SI Document 30-1 Filed 06/06/19 Page 2 of 23



 1          I, Kristen E. Drake, hereby declare as follows:

 2          1.      I am an attorney at law, duly admitted to practice before all the courts of the State of

 3 California and the Northern District of California. I am of counsel in the law firm of Wood

 4 Robbins, LLP, attorneys of record herein for Defendant Zipmark, Inc. (“Zipmark”). I am familiar

 5 with the aspects of this case, including all of the matters which are set forth in this Declaration. If

 6 called upon to testify at the hearing of this motion, I could and would competently testify to the

 7 following based upon my own personal knowledge.

 8          2.      Attached hereto as Exhibit A is a true and correct copy of Plaintiff’s complaint.

 9          3.      Attached hereto as Exhibit B is a true and correct copy of Zipmark’s answer.

10          I declare under penalty of perjury under the laws of the United States, that the foregoing is

11 true and correct, and that this Declaration was executed on June 5, 2019, at San Francisco.

12
                                                           _______________________________
13
                                                           Kristen E. Drake
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                 DECLARATION OF KRISTEN E. DRAKE ISO ZIPMARK, INC.’s MOTION TO DISMISS
                                       CASE NO.: 3:19-cv-01036-SI
Case 3:19-cv-01036-SI Document 30-1 Filed 06/06/19 Page 3 of 23




                                                                  Exhibit A
              Case
                Case
                   3:19-cv-01036-SI
                     3:19-cv-01036-SIDocument
                                      Document30-1
                                                1 Filed
                                                   Filed02/25/19
                                                         06/06/19 Page
                                                                   Page14ofof923




1    RALPH A. ZAPPALA, SBN 102052
     ERIN S. SANCHEZ, SBN 238450
2    BUSBY ZAPPALA & SANCHEZ LLP
     251 Lafayette Circle, Suite 350
3    Lafayette, CA 94549
     Telephone: (925) 299-9600
4    Facsimile:    (925) 299-9608
     rzappala@bzlawllp.com
5    esanchez@bzlawllp.com
6    Attorneys for Plaintiff
     MOUNTAIN SUMMIT FINANCIAL, INC.
7

8
                             IN THE UNITED STATES DISTRICT COURT
9
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   MOUNTAIN SUMMIT FINANCIAL, INC.                   Case No.:
12
                           Plaintiffs,
                                                       COMPLAINT
13
            v.
14
     PANGEA PAYMENT SOLUTIONS and
15                                                     DEMAND FOR JURY TRIAL
     ZIPMARK, INC.
16
                       Defendants.
17   ______________________________________
18          Plaintiff Mountain Summit Financial, Inc. (“MSF”), by and through counsel, states the
19   following in support of its Complaint against Defendants Pangea Payment Solutions (“Pangea”)
20   and Zipmark, Inc. (“Zipmark”):
21                                              PARTIES
22          1.      MSF is a tribal lending entity wholly owned by the Habematolel Pomo of Upper
23   Lake (“Tribe”), a federally-recognized sovereign Indian Nation, and created under the laws of
24   the Tribe. MSF’s principal place of business is located on the Tribe’s land located near Upper
25   Lake, California.
26          2.      On information and belief, Pangea is a Canadian entity with its principal place of
27   business in Ontario, Canada.
28




                                               COMPLAINT - 1
              Case
                Case
                   3:19-cv-01036-SI
                     3:19-cv-01036-SIDocument
                                      Document30-1
                                                1 Filed
                                                   Filed02/25/19
                                                         06/06/19 Page
                                                                   Page25ofof923




1            3.       Zipmark is a Delaware corporation with its principal place of business in New
2    York.
3                                              JURISDICTION
4            4.       This Court has diversity jurisdiction under 28 U.S.C. § 1332 because this dispute
5    involves citizens of different states and more than $75,000 is in controversy.
6                                    INTRADISTRICT ASSIGNMENT
7            5.       This action arises out of Lake County, California and is therefore properly
8    assigned to the Eureka Division pursuant to Local Rule 3-2(f).
9                                       FACTUAL ALLEGATIONS
10           6.       Pangea is a processor of automated clearing house credit and debit transactions.
11           7.       Zipmark provides an electronic platform for users to make payment
12   disbursements.
13           8.       Golden Valley Lending, Inc. (“GVL”), Majestic Lake Financial, Inc. (“MLF”),
14   and Silver Cloud Financial, Inc. (“SCF”) are also tribal lending entities that are wholly owned by
15   the Tribe and created under the laws of the Tribe. GVL, MLF, and SCF’s principle places of
16   business are located on the Tribe’s land located near Upper Lake, California.
17           9.       MSF, GVL, MLF and SCF (collectively referred to as “Lenders”) contracted with
18   Pangea and Zipmark to assist the Lenders in their short-term lending business operations.
19           10.      The Lenders fully complied with all material provisions of their contracts with
20   Pangea and Zipmark.
21           11.      Pangea and Zipmark required the Lenders to fund a settlement account under the
22   control of Pangea and Zipmark for use in the provision of services to the Lenders.
23           12.      Pangea and Zipmark required the settlement account to offset any credit or debit
24   entries required in furtherance of the Lenders’ short-term lending operations.
25           13.      The contracts’ termination provisions specified that the settlement account would
26   be maintained by Pangea and Zipmark after termination of the contracts for a limited period of
27   time to offset any final credits or debits.
28           14.      The Lenders have not used Pangea’s and Zipmark’s services since June of 2016.




                                                   COMPLAINT - 2
              Case
                Case
                   3:19-cv-01036-SI
                     3:19-cv-01036-SIDocument
                                      Document30-1
                                                1 Filed
                                                   Filed02/25/19
                                                         06/06/19 Page
                                                                   Page36ofof923




1           15.     The Lenders demanded on multiple occasions that Pangea and Zipmark return the
2    settlement account funds to the Lenders.
3           16.     At the time of each demand there were no pending credits or debits that required
4    the use of the funds in the settlement account.
5           17.     The Lenders provided final written notice to Pangea and Zipmark – at the latest –
6    on or about September 21, 2018 that the Lenders had terminated its contracts with Pangea and
7    Zipmark and again demanded return of the Lenders’ funds still in the possession of Pangea
8    and/or Zipmark.
9           18.     An amount not less than $107,451.68 remains in the settlement account under the
10   control of Pangea and/or Zipmark.
11          19.     Zipmark acknowledged that the Lenders were entitled to a full return of the
12   Lenders’ funds still in Pangea’s and/or Zipmark’s possession.
13          20.     GVL, MLF and SCF assigned their claims against Pangea and Zipmark arising
14   from and related to the contracts with Pangea and Zipmark to MSF.
15          21.     Pangea and Zipmark failed and continue to fail to return to the Lenders all funds
16   belonging to them that are still in possession of Pangea and/or Zipmark.
17                                       COUNT I
                           BREACH OF EXPRESS CONTRACT (PANGEA)
18

19          22.     MSF incorporates by reference all other allegations as if fully set forth herein.
20          23.     Each of the Lenders entered into a written contract with Pangea.
21          24.     The contracts were supported by consideration in that Pangea agreed to provide
22   services to the Lenders in exchange for the payment of fees to Pangea by the Lenders.
23          25.     The Lenders complied with all material provisions of the contracts including
24   paying the requisite fees and funding the settlement accounts under the control of Pangea as
25   required by Pangea.
26          26.     Pangea agreed to return the settlement account funds to the Lenders at the
27   termination of their respective relationships.
28




                                                COMPLAINT - 3
              Case
                Case
                   3:19-cv-01036-SI
                     3:19-cv-01036-SIDocument
                                      Document30-1
                                                1 Filed
                                                   Filed02/25/19
                                                         06/06/19 Page
                                                                   Page47ofof923




1           27.     Pangea breached each of the contracts with the Lenders by failing and continuing
2    to fail to return the funds belonging to the Lenders.
3           28.     As a result, the Lenders have been damaged and continue to be damaged in an
4    amount not less than the $107,451.68 remaining in the settlement accounts as well as additional
5    damages such as the lost use of the funds.
6           29.     Furthermore, the Lenders’ contracts with Pangea provide for an award of attorney
7    fees and expenses to a prevailing party in any legal action enforcing and/or interpreting the
8    contracts.
9           30.     Pangea’s conduct violates the contracts and has forced the Lenders to incur
10   attorney fees and expenses through this lawsuit.
11          WHEREFORE, MSF requests that the Court enter judgment in favor of MSF, award
12   MSF its damages, pre- and post-judgment interest, attorney fees, and costs, and grant such
13   further relief that the Court deems just and proper.
14                                      COUNT II
                          BREACH OF EXPRESS CONTRACT (ZIPMARK)
15

16          31.     MSF incorporates by reference all other allegations as if fully set forth herein.
17          32.     Each of the Lenders entered into a written contract with Zipmark.
18          33.     The contracts were supported by consideration in that Zipmark agreed to provide
19   services to the Lenders in exchange for the payment of fees to Zipmark by the Lenders.
20          34.     The Lenders complied with all material provisions of the contracts including
21   paying the requisite fees and funding the settlement accounts under the control of Zipmark as
22   required by Zipmark.
23          35.     Zipmark agreed to return the Lenders’ respective settlement account funds to the
24   Lenders at the termination each of their relationships.
25          36.     Zipmark breached each of the contracts by failing and continuing to fail to return
26   the funds belonging to the Lenders.
27

28




                                                  COMPLAINT - 4
              Case
                Case
                   3:19-cv-01036-SI
                     3:19-cv-01036-SIDocument
                                      Document30-1
                                                1 Filed
                                                   Filed02/25/19
                                                         06/06/19 Page
                                                                   Page58ofof923




1           37.      As a result, the Lenders have been damaged and continue to be damaged in an
2    amount not less than the $107,451.68 remaining in the settlement accounts as well as additional
3    damages such as the lost use of the funds.
4           WHEREFORE, MSF requests that the Court enter judgment in favor of MSF, award
5    MSF its damages, pre- and post-judgment interest, and costs, and grant such further relief that
6    the Court deems just and proper.
7                                       COUNT III
                             BREACH OF IMPLIED COVENANT OF
8                          GOOD FAITH AND FAIR DEALING (PANGEA)

9           38.      MSF incorporates by reference all other allegations as if fully set forth herein.
10          39.      Each of the Lenders entered into a written contract with Pangea.
11          40.      The contracts were supported by consideration in that Pangea agreed to provide
12   services to the Lenders in exchange for the payment of fees to Pangea by the Lenders.
13          41.      The Lenders complied with all material provisions of the contracts including
14   paying the requisite fees and funding the settlement accounts under the control of Pangea as
15   required by Pangea.
16          42.      The Lenders terminated the contracts with Pangea, but Pangea failed and
17   continues to fail to return the Lenders’ funds from the settlement accounts.
18          43.      Pangea’s unfair retention of the funds breached the contracts’ implied covenant of
19   good faith and fair dealing by unfairly interfering with the Lenders’ rights under the contracts.
20          44.      As a result, the Lenders have been damaged and continue to be damaged in an
21   amount not less than the $107,451.68 remaining in the settlement accounts as well as additional
22   damages such as the lost use of the funds.
23          45.      Furthermore, each of the Lenders’ contracts with Pangea provides for an award of
24   attorney fees and expenses to a prevailing party in any legal action enforcing and/or interpreting
25   the contract.
26          46.      Pangea’s conduct violates the contracts and has forced the Lenders to incur
27   attorney fees and expenses through this lawsuit.
28




                                                  COMPLAINT - 5
              Case
                Case
                   3:19-cv-01036-SI
                     3:19-cv-01036-SIDocument
                                      Document30-1
                                                1 Filed
                                                   Filed02/25/19
                                                         06/06/19 Page
                                                                   Page69ofof923




1           WHEREFORE, MSF requests that the Court enter judgment in favor of MSF, award
2    MSF its damages, pre- and post-judgment interest, attorney fees, and costs, and grant such
3    further relief that the Court deems just and proper.
4                                       COUNT IV
                             BREACH OF IMPLIED COVENANT OF
5
                          GOOD FAITH AND FAIR DEALING (ZIPMARK)
6

7           47.     MSF incorporates by reference all other allegations as if fully set forth herein.

8           48.     Each of the Lenders entered into a written contract with Zipmark.

9           49.     The contracts were supported by consideration in that Zipmark agreed to provide

10   services to the Lenders in exchange for the payment of fees to Zipmark by the Lenders.

11          50.     The Lenders complied with all material provisions of the contracts including

12   paying the requisite fees and funding the settlement accounts under the control of Zipmark as

13   required by Zipmark.

14          51.     The Lenders terminated the contracts with Zipmark, but Zipmark failed and

15   continues to fail to return the Lenders’ funds from the settlement accounts.

16          52.     Zipmark’s unfair retention of the funds breached the contracts’ implied covenant

17   of good faith and fair dealing by unfairly interfering with the Lenders’ rights under the contracts.

18          53.     As a result, the Lenders have been damaged and continue to be damaged in an

19   amount not less than the $107,451.68 remaining in the settlement accounts as well as additional

20   damages such as the lost use of the funds.

21          WHEREFORE, MSF requests that the Court enter judgment in favor of MSF, award

22   MSF its damages, pre- and post-judgment interest, and costs, and grant such further relief that

23   the Court deems just and proper.

24                                       COUNT V
                              MONEY HAD AND RECEIVED (PANGEA)
25

26          54.     MSF incorporates by reference all other allegations as if fully set forth herein.
27          55.     Pangea received an amount not less than $107,451.68 from or on behalf of the
28   Lenders intended to be used for the benefit of the Lenders.




                                                  COMPLAINT - 6
             Case
               Case
                  3:19-cv-01036-SI
                     3:19-cv-01036-SIDocument
                                       Document
                                              30-1
                                                1 Filed
                                                   Filed 02/25/19
                                                         06/06/19 Page
                                                                  Page 710ofof9 23




1           56.     Pangea is not using that money for the benefit of the Lenders.
2           57.     Pangea has not returned the money to the Lenders.
3           58.     As a result, the Lenders have been damaged and continue to be damaged in an
4    amount not less than the $107,451.68 remaining in the settlement accounts as well as additional
5    damages such as the lost use of the funds.
6           WHEREFORE, MSF requests that the Court enter judgment in favor of MSF, award
7    MSF its damages, pre- and post-judgment interest, and costs, and grant such further relief that
8    the Court deems just and proper.
9                                       COUNT VI
                             MONEY HAD AND RECEIVED (ZIPMARK)
10

11          59.     MSF incorporates by reference all other allegations as if fully set forth herein.
12          60.     Zipmark received an amount not less than $107,451.68 from or on behalf of the
13   Lenders intended to be used for the benefit of the Lenders.
14          61.     Zipmark is not using that money for the benefit of the Lenders.
15          62.     Zipmark has not returned the money to the Lenders.
16          63.     As a result, the Lenders have been damaged and continue to be damaged in an
17   amount not less than the $107,451.68 remaining in the settlement accounts as well as additional
18   damages such as the lost use of the funds.
19          WHEREFORE, MSF requests that the Court enter judgment in favor of MSF, award
20   MSF its damages, pre- and post-judgment interest, and costs, and grant such further relief that
21   the Court deems just and proper.
22
                                          COUNT VII
23
                                 UNJUST ENRICHMENT (PANGEA)

24
            64.     MSF incorporates by reference all other allegations as if fully set forth herein.
25
            65.     Each of the Lenders provided a benefit to Pangea by utilizing Pangea’s services,
26
     paying Pangea fees, and maintaining the settlement accounts with Pangea.
27
            66.     The Lenders ceased utilizing Pangea’s services and notified Pangea that the
28
     Lenders would no longer be utilizing Pangea’s services.



                                                  COMPLAINT - 7
             Case
               Case
                  3:19-cv-01036-SI
                     3:19-cv-01036-SIDocument
                                       Document
                                              30-1
                                                1 Filed
                                                   Filed 02/25/19
                                                         06/06/19 Page
                                                                  Page 811ofof9 23




1           67.     Pangea unjustly retained and continues to unjustly retain the Lenders’ funds in the
2    settlement account.
3           68.     Pangea has been and continues to be unjustly enriched by refusing to return to the
4    Lenders their respective funds in the settlement accounts.
5           69.     As a result, the Lenders have been damaged and continue to be damaged in an
6    amount not less than the $107,451.68 remaining in the settlement accounts as well as additional
7    damages such as the lost use of the funds.
8           WHEREFORE, MSF requests that the Court enter judgment in favor of MSF, award
9    MSF its damages, pre- and post-judgment interest, and costs, and grant such further relief that
10   the Court deems just and proper.
11                                        COUNT VIII
                                 UNJUST ENRICHMENT (ZIPMARK)
12

13          70.     MSF incorporates by reference all other allegations as if fully set forth herein.
14          71.     The Lenders provided a benefit to Zipmark by utilizing Zipmark’s services,
15   paying Zipmark’s fees, and maintaining the settlement accounts with Zipmark.
16          72.     The Lenders ceased utilizing Zipmark’s services and notified Zipmark that the
17   Lenders would no longer be utilizing Zipmark’s services.
18          73.     Zipmark unjustly retained and continues to unjustly retain the Lenders’ funds in
19   the settlement accounts.
20          74.     Zipmark has been and continues to be unjustly enriched by refusing to return to
21   the Lenders their respective funds in the settlement accounts.
22          75.     As a result, the Lenders have been damaged and continue to be damaged in an
23   amount not less than the $107,451.68 remaining in the settlement accounts as well as additional
24   damages such as the lost use of the funds.
25          WHEREFORE, MSF requests that the Court enter judgment in favor of MSF, award
26   MSF its damages, pre- and post-judgment interest, and costs, and grant such further relief that
27   the Court deems just and proper.
28




                                                  COMPLAINT - 8
            Case
              Case
                 3:19-cv-01036-SI
                    3:19-cv-01036-SIDocument
                                      Document
                                             30-1
                                               1 Filed
                                                  Filed 02/25/19
                                                        06/06/19 Page
                                                                 Page 912ofof9 23




1                                   DEMAND FOR JURY TRIAL
2          MSF demands a trial by jury on all issues so triable.
3    Dated: February 25, 2019                    BUSBY ZAPPALA & SANCHEZ LLP
4
                                                 By:____/s/ Ralph A. Zappala______________
5
                                                        RALPH A. ZAPPALA
6
                                                        ERIN S. SANCHEZ
                                                 Attorneys for Plaintiff
7                                                MOUNTAIN SUMMIT FINANCIAL, INC.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                              COMPLAINT - 9
JS-CAND 44 (Rev. 06/17)             Case
                                     Case3:19-cv-01036-SI
                                           3:19-cv-01036-SIDocument
                                                            Document30-1
                                                                      1-1 Filed
                                                                          Filed06/06/19
                                                                                02/25/19 Page
                                                                                         Page13
                                                                                              1 of
                                                                                                of223
                                                                                CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
  Mountain Summit Financial, Inc.                                                                          Pangea Payment Solutions and Zipmark, Inc.
   (b) County of Residence of First Listed Plaintiff             Lake County, CA                              County of Residence of First Listed Defendant             Unknown / Canada
           (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Ralph A. Zappala / Erin S. Sanchez
 Busby Zappala & Sanchez LLP, 251 Lafayette Circle Suite 350
 Lafayette, CA 94549           (925) 299-9600

II.        BASIS OF JURISDICTION (Place an “X” in One Box Only)                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                      and One Box for Defendant)
                                                                                                                                         PTF       DEF                                      PTF         DEF
      1    U.S. Government Plaintiff       3    Federal Question                                    Citizen of This State                  1        1      Incorporated or Principal Place      4         4
                                                (U.S. Government Not a Party)
                                                                                                                                                           of Business In This State
                                                                                                    Citizen of Another State                2        2     Incorporated and Principal Place     5          5
      2    U.S. Government Defendant       4     Diversity                                                                                                 of Business In Another State
                                               (Indicate Citizenship of Parties in Item III)
                                                                                                    Citizen or Subject of a                 3        3     Foreign Nation                       6          6
                                                                                                    Foreign Country

IV.          NATURE OF SUIT               (Place an “X” in One Box Only)
          CONTRACT                                                   TORTS                                    FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
   110 Insurance                         PERSONAL INJURY                     PERSONAL INJURY                  625 Drug Related Seizure of         422 Appeal 28 USC § 158             375 False Claims Act
   120 Marine                                                                                                     Property 21 USC § 881           423 Withdrawal 28 USC               376 Qui Tam (31 USC
                                       310 Airplane                        365 Personal Injury – Product
   130 Miller Act                                                              Liability                      690 Other                               § 157                              § 3729(a))
                                       315 Airplane Product Liability
   140 Negotiable Instrument                                               367 Health Care/                                                                                           400 State Reapportionment
                                       320 Assault, Libel & Slander                                                     LABOR                       PROPERTY RIGHTS
   150 Recovery of                                                             Pharmaceutical Personal                                                                                410 Antitrust
                                       330 Federal Employers’                                                 710 Fair Labor Standards Act        820 Copyrights
       Overpayment Of                                                          Injury Product Liability                                                                               430 Banks and Banking
                                           Liability                                                          720 Labor/Management                830 Patent
       Veteran’s Benefits                                                  368 Asbestos Personal Injury                                                                               450 Commerce
                                       340 Marine                                                                 Relations                       835 Patent─Abbreviated New
   151 Medicare Act                                                            Product Liability
                                       345 Marine Product Liability                                           740 Railway Labor Act                   Drug Application                460 Deportation
   152 Recovery of Defaulted                                               PERSONAL PROPERTY                                                                                          470 Racketeer Influenced &
                                       350 Motor Vehicle                                                      751 Family and Medical              840 Trademark
       Student Loans (Excludes                                             370 Other Fraud                                                                                               Corrupt Organizations
                                       355 Motor Vehicle Product                                                  Leave Act
       Veterans)                                                           371 Truth in Lending                                                     SOCIAL SECURITY
                                           Liability                                                          790 Other Labor Litigation                                              480 Consumer Credit
   153 Recovery of                                                         380 Other Personal Property                                            861 HIA (1395ff)
                                       360 Other Personal Injury                                              791 Employee Retirement                                                 490 Cable/Sat TV
       Overpayment                                                             Damage                             Income Security Act             862 Black Lung (923)                850 Securities/Commodities/
    of Veteran’s Benefits              362 Personal Injury -Medical
                                           Malpractice                     385 Property Damage Product                                            863 DIWC/DIWW (405(g))                 Exchange
   160 Stockholders’ Suits                                                     Liability                            IMMIGRATION
                                                                                                                                                  864 SSID Title XVI                  890 Other Statutory Actions
   190 Other Contract                                                                                         462 Naturalization
                                            CIVIL RIGHTS                   PRISONER PETITIONS                                                     865 RSI (405(g))                    891 Agricultural Acts
   195 Contract Product Liability                                                                                 Application
                                       440 Other Civil Rights                 HABEAS CORPUS                                                                                           893 Environmental Matters
   196 Franchise                                                                                              465 Other Immigration                FEDERAL TAX SUITS
                                       441 Voting                          463 Alien Detainee                     Actions                                                             895 Freedom of Information
                                                                                                                                                  870 Taxes (U.S. Plaintiff or
          REAL PROPERTY                442 Employment                                                                                                                                    Act
                                                                           510 Motions to Vacate                                                      Defendant)
   210 Land Condemnation                                                       Sentence                                                                                               896 Arbitration
                                       443 Housing/                                                                                               871 IRS–Third Party 26 USC
   220 Foreclosure                         Accommodations                  530 General                                                                § 7609                          899 Administrative Procedure
                                       445 Amer. w/Disabilities–                                                                                                                         Act/Review or Appeal of
   230 Rent Lease & Ejectment                                              535 Death Penalty
                                           Employment                                                                                                                                    Agency Decision
   240 Torts to Land                                                                OTHER
                                       446 Amer. w/Disabilities–Other                                                                                                                 950 Constitutionality of State
   245 Tort Product Liability                                              540 Mandamus & Other                                                                                          Statutes
   290 All Other Real Property         448 Education
                                                                           550 Civil Rights
                                                                           555 Prison Condition
                                                                           560 Civil Detainee–
                                                                               Conditions of
                                                                               Confinement

V.           ORIGIN (Place an “X” in One Box Only)
   1      Original                2    Removed from              3      Remanded from           4   Reinstated or           5 Transferred from              6   Multidistrict           8 Multidistrict
          Proceeding                   State Court                      Appellate Court             Reopened                  Another District (specify)        Litigation–Transfer       Litigation–Direct File


VI.          CAUSE OF           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                 Diversity jurisdiction under 28 U.S.C. § 1332
             ACTION
                                Brief description of cause:
              Defendants breached their contracts with Plaintiff and are wrongfully withholding Plaintiff's funds.
VII. REQUESTED IN  CHECK IF THIS IS A CLASS ACTION  DEMAND $ 107,451.68         CHECK YES only if demanded in complaint:
             COMPLAINT:                    UNDER RULE 23, Fed. R. Civ. P.                                                                          JURY DEMAND:                       Yes          No

VIII. RELATED CASE(S),                                   JUDGE                                                       DOCKET NUMBER
      IF ANY (See instructions):
IX.         DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)   SAN FRANCISCO/OAKLAND                                                                          SAN JOSE                        EUREKA-MCKINLEYVILLE


DATE 02/25/2019                                          SIGNATURE OF ATTORNEY OF RECORD                                                 /s/ Ralph A. Zappala

                       Print                            Save As...                                                                                                                     Reset
JS-CAND 44 (rev. 07/16)   Case
                           Case3:19-cv-01036-SI
                                 3:19-cv-01036-SIDocument
                                                  Document30-1
                                                            1-1 Filed
                                                                Filed06/06/19
                                                                      02/25/19 Page
                                                                               Page14
                                                                                    2 of
                                                                                      of223

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section “(see attachment).”

   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
          pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
   III.   Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV.    Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
   V.     Origin. Place an “X” in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX.    Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
          events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”
   Date and Attorney Signature. Date and sign the civil cover sheet.
Case 3:19-cv-01036-SI Document 30-1 Filed 06/06/19 Page 15 of 23




                                                                   Exhibit B
          Case
            Case
               3:19-cv-01036-SI
                 3:19-cv-01036-SIDocument
                                   Document
                                          30-1
                                            14 Filed
                                               Filed 06/06/19
                                                     04/04/19 Page
                                                              Page 16
                                                                   1 ofof823



 1 WOOD ROBBINS, LLP
   Gregory J. Wood (200780)
 2 gwood@woodrobbins.com
   Alexandra Arneri (265156)
 3 aarneri@woodrobbins.com
   One Post Street, Suite 800
 4 San Francisco, CA 94104
   T: (415) 247-7900
 5 F: (415) 247-7901

 6 Attorneys for Defendant
   ZIPMARK, INC.
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     MOUNTAIN SUMMIT FINANCIAL,                  Case No.: 3:19-cv-01036-SI
12   INC.,
                                                 DEFENDANT ZIPMARK, INC.’s
13                Plaintiff,                     ANSWER TO PLAINTIFF’S
                                                 COMPLAINT
14   v.
15   PANGEA PAYMENT SOLUTIONS and
     ZIPMARK, INC.,
16
                  Defendants.
17

18

19

20

21

22

23

24

25

26

27

28


                                 DEFENDANT ZIPMARK, INC.’s ANSWER
                                      CASE NO.: 3:19-cv-01036-SI
         Case
           Case
              3:19-cv-01036-SI
                3:19-cv-01036-SIDocument
                                  Document
                                         30-1
                                           14 Filed
                                              Filed 06/06/19
                                                    04/04/19 Page
                                                             Page 17
                                                                  2 ofof823



 1 Defendant ZipMark, Inc. (“Zipmark”) responds to Plaintiff’s Complaint (the “Complaint”) as

 2 follows:

 3          1.      Zipmark does not have sufficient information to form a belief as to the allegations in

 4 paragraphs 1 and 2 of the Complaint and thus does not admit nor deny the allegations therein.

 5          2.      Zipmark admits the allegations in paragraph 3.

 6          3.      Paragraph 4 contains conclusions of law that Zipmark need not answer. Should this

 7 Court require Zipmark to answer, Zipmark denies the allegations therein, including for insufficient

 8 information sufficient to form a belief as to the citizenship of all parties, the amount in dispute

 9 being over $75,000.

10          4.      Paragraph 5 contains conclusions of law that Zipmark need not answer.

11          5.      Zipmark does not have sufficient information to form a belief as to the allegations in

12 paragraph 6 of the Complaint and thus does not admit nor deny the allegations therein.

13          6.      Zipmark admits the allegations in paragraph 7 of the Complaint.

14          7.      Zipmark does not have sufficient information to form a belief as to the allegations in

15 paragraph 8 of the Complaint and thus does not admit nor deny the allegations therein.

16          8.      Zipmark admits the allegations in paragraph 9 of the Complaint to the extent they

17 allege Zipmark enters into contract with the Lenders (as defined in paragraph 9 of the Complaint)

18 and does not have sufficient information to form a belief as to the remaining allegations in

19 paragraph 9 of the Complaint and thus does not admit nor deny the remaining allegations therein.

20          9.      Zipmark denies the allegations in paragraph 10 of the Complaint.

21          10.     Zipmark admits the allegations in paragraph 11 and 12 of the Complaint.

22          11.     Zipmark denies the allegations in paragraph 13 of the Complaint.

23          12.     Zipmark admits the allegations in paragraph 14 through 17 of the Complaint.

24          13.     Zipmark denies the allegations in paragraph 18 of the Complaint, to the extent they

25 relate to Pangea and the amount held.

26          14.     Zipmark admits the allegations in paragraph 19 of the Complaint in part, disputing

27 any allegations respecting Pangea as Zipmark has insufficient knowledge and any allegations that

28 imply any amount owed is as alleged in other paragraphs in the Complaint by Plaintiff.

                                                       2
                                    DEFENDANT ZIPMARK, INC.’s ANSWER
                                         CASE NO.: 3:19-cv-01036-SI
         Case
           Case
              3:19-cv-01036-SI
                3:19-cv-01036-SIDocument
                                  Document
                                         30-1
                                           14 Filed
                                              Filed 06/06/19
                                                    04/04/19 Page
                                                             Page 18
                                                                  3 ofof823



 1          15.    Zipmark does not have sufficient information to form a belief as to the allegations in

 2 paragraph 20 of the Complaint and thus does not admit nor deny the allegations therein.

 3          16.    Zipmark admits the allegations in paragraph 21 of the Complaint in part, disputing

 4 any allegations respecting Pangea as Zipmark has insufficient knowledge and any allegations that

 5 imply any amount owed is as alleged in other paragraphs in the Complaint by Plaintiff or any intent

 6 on the part of Zipmark to deny owed funds.

 7          17.    Zipmark does not have sufficient information to form a belief as to the allegations in

 8 paragraph 23 through 30.

 9          18.    Zipmark admits the allegations in paragraph 32 and 33 of the Complaint.

10          19.    Zipmark denies the allegations in paragraph 34 of the Complaint.

11          20.    Zipmark admits the allegations in paragraph 35 of the Complaint in part and to the

12 extent that Zipmark agreed to return any funds owing to the Lenders at the termination of their

13 relationship and denies the remainder of the allegations.

14          21.    Zipmark admits the allegations in paragraph 36 of the Complaint in part and denies

15 the remainder of the allegations to the extent they allege any intention on the part of Zipmark to

16 deny any owed funds to the Lenders.

17          22.    Zipmark admits the allegations in paragraph 37 of the Complaint in part and denies

18 the allegation of the amount owed. Plaintiff’s allegation as to “additional damages” are conclusions

19 of law which Zipmark need not answer, however to the extent the Court requires Zipmark to

20 answer, Zipmark denies these allegations for lack of sufficient knowledge to form a belief as to the

21 allegations.

22          23.    Zipmark does not have sufficient information to form a belief as to the allegations in

23 paragraph 39 through 43 of the Complaint and thus does not admit nor deny the allegations therein.

24          24.    Zipmark does not have sufficient information to form a belief as to the allegations in

25 paragraph 44 of the Complaint and thus does not admit nor deny the allegations therein; except that

26 Zipmark denies the amount alleged to be remaining the in the alleged settlement accounts.

27 Plaintiff’s allegation as to “additional damages” are conclusions of law which Zipmark need not

28 answer, however to the extent the Court requires Zipmark to answer, Zipmark denies these

                                                      3
                                   DEFENDANT ZIPMARK, INC.’s ANSWER
                                        CASE NO.: 3:19-cv-01036-SI
         Case
           Case
              3:19-cv-01036-SI
                3:19-cv-01036-SIDocument
                                  Document
                                         30-1
                                           14 Filed
                                              Filed 06/06/19
                                                    04/04/19 Page
                                                             Page 19
                                                                  4 ofof823



 1 allegations for lack of sufficient knowledge to form a belief as to the allegations.

 2          25.    Zipmark does not have sufficient information to form a belief as to the allegations in

 3 paragraph 45 and 46 of the Complaint and thus does not admit nor deny the allegations therein.

 4          26.    Zipmark admits the allegations in paragraph 48 and 49.

 5          27.    Zipmark denies the allegations in paragraph 50.

 6          28.    Zipmark admits the allegations in paragraph 51 of the Complaint in part and denies

 7 the remainder of the allegations to the extent they allege any intention on the part of Zipmark to

 8 deny any owed funds to the Lenders.

 9          29.    Paragraph 52 contains conclusions of law that Zipmark need not answer. Should this

10 Court require Zipmark to answer, Zipmark denies the allegations therein.

11          30.    Zipmark denies the allegations in paragraph 53 to the extent they allege the amount

12 remaining in the alleged settlement accounts, to the extent they allege any intention on the part of

13 Zipmark to retain any funds owing to the Lenders and to the extent Paragraph 53 contains

14 conclusions of law respecting Plaintiff’s “additional damages” that Zipmark need not answer.

15 Should this Court require Zipmark to answer, Zipmark denies the allegations therein.

16          31.    Zipmark does not have sufficient information to form a belief as to the allegations in

17 paragraph 55 through 57 of the Complaint and thus does not admit nor deny the allegations therein.

18          32.    Zipmark does not have sufficient information to form a belief as to the allegations in

19 paragraph 58 of the Complaint and thus does not admit nor deny the allegations therein; except

20 Zipmark denies the allegation as to the amount remaining in the alleged settlement accounts. To the

21 extent Paragraph 58 contains conclusions of law respecting Plaintiff’s “additional damages” that

22 Zipmark need not answer. Should this Court require Zipmark to answer, Zipmark denies the

23 allegations therein.

24          33.    Zipmark admits in part and denies in part the allegations in paragraph 60 of the

25 Complaint. Zipmark denies the allegation as to the amount Zipmark received and denies the

26 allegation that the any such amount was for the benefit of Lenders only outside of the Lenders’

27 contractual obligations to Zipmark.

28          34.    To the extent that Plaintiff’s allegations respecting the ambiguous term “that money”

                                                       4
                                    DEFENDANT ZIPMARK, INC.’s ANSWER
                                         CASE NO.: 3:19-cv-01036-SI
         Case
           Case
              3:19-cv-01036-SI
                3:19-cv-01036-SIDocument
                                  Document
                                         30-1
                                           14 Filed
                                              Filed 06/06/19
                                                    04/04/19 Page
                                                             Page 20
                                                                  5 ofof823



 1 is understandable and refers to any remaining funds in any settlement accounts controlled by

 2 Zipmark, Zipmark admits the allegations in paragraph 61 and 62 of the Complaint.

 3          35.    Zipmark denies the allegation in paragraph 63 of the Complaint as to the amount

 4 remaining in the alleged settlement accounts. To the extent Paragraph 63 contains conclusions of

 5 law respecting Plaintiff’s “additional damages”; Zipmark need not answer. Should this Court

 6 require Zipmark to answer, Zipmark denies the allegations therein.

 7          36.    Zipmark does not have sufficient information to form a belief as to the allegations in

 8 paragraph 65 through 68 of the Complaint and thus does not admit nor deny the allegations therein.

 9          37.    Zipmark does not have sufficient information to form a belief as to the allegations in

10 paragraph 69 of the Complaint and thus does not admit nor deny the allegations therein; except that

11 Zipmark denies the allegations respecting the amount remaining in the alleged settlement accounts

12 and the conclusions of law respecting “additional damages” therein.

13          38.    Zipmark admits the allegations in paragraph 71 in part and denies in part to the

14 extent it alleges that the Lenders did not also receive a benefit from using Zipmark’s services.

15          39.    Zipmark admits the allegations in paragraph 72.

16          40.    Paragraph 73 contains conclusions of law that Zipmark need not answer. Should this

17 Court require Zipmark to answer, Zipmark denies the allegations therein, except to the extent that

18 the allegations allege that there are some funds remaining in the alleged settlement accounts.

19          41.    Paragraph 74 contains conclusions of law that Zipmark need not answer. Should this

20 Court require Zipmark to answer, Zipmark denies the allegations therein.

21          42.    Paragraph 75 contains conclusions of law that Zipmark need not answer. Should this

22 Court require Zipmark to answer, Zipmark denies the allegations therein, except Zipmark admits

23 some funds are remaining in the alleged settlement accounts but denies the alleged amount and

24 denies any intent on the part of Zipmark in retaining these funds.

25 / /

26 / /

27 / /

28 / /

                                                      5
                                   DEFENDANT ZIPMARK, INC.’s ANSWER
                                        CASE NO.: 3:19-cv-01036-SI
         Case
           Case
              3:19-cv-01036-SI
                3:19-cv-01036-SIDocument
                                  Document
                                         30-1
                                           14 Filed
                                              Filed 06/06/19
                                                    04/04/19 Page
                                                             Page 21
                                                                  6 ofof823



 1                                      AFFIRMATIVE DEFENSES

 2                                   FIRST AFFIRMATIVE DEFENSE

 3                                                 (Arbitration)

 4          Zipmark and Plaintiff entered into a contract which states under its section XV that the

 5 parties are to exclusively arbitrate any dispute related to Plaintiff’s use of the Zipmark’s services

 6 and their relationship to arbitration under the auspices of the American Arbitration Association in

 7 New York, New York. Unless an immediate settlement can be reached, Zipmark will file a motion

 8 to compel arbitration in the Southern District of New York.

 9                                 SECOND AFFIRMATIVE DEFENCE

10                                           (Assumption of Risk)

11          The contract entered into between Plaintiff and Zipmark under its section XIII provides that

12 Zipmark shall have no liability with respect to disputes between parties using Zipmark, such as this

13 dispute between the Lenders and Pangea.

14                                   THIRD AFFIRMATIVE DEFENSE

15                                                  (Consent)

16          The Complaint, and each purported cause of action therein against Zipmark is barred

17 because the contract entered into between Plaintiff and Zipmark under its section XIII provides that

18 Zipmark shall have no liability with respect to disputes by the Parties. Additionally, Zipmark has

19 been making consistent payments to Plaintiff and Plaintiff has accepted these payments.

20                                  FOURTH AFFIRMATIVE DEFENSE

21                                                  (Privilege)

22          The Complaint, and each purported cause of action therein against Zipmark is barred

23 because Zipmark’s acts were privileged under the applicable law of the State of New York and by

24 virtue of all parties’ mutual understandings.

25                                   FIFTH AFFIRMATIVE DEFENSE

26                                           (Breach of contract)

27          Plaintiff materially breached its contract with Zipmark by filing this action in breach of the

28 contract’s express arbitration clause to be held in New York, New York.

                                                        6
                                    DEFENDANT ZIPMARK, INC.’s ANSWER
                                         CASE NO.: 3:19-cv-01036-SI
         Case
           Case
              3:19-cv-01036-SI
                3:19-cv-01036-SIDocument
                                  Document
                                         30-1
                                           14 Filed
                                              Filed 06/06/19
                                                    04/04/19 Page
                                                             Page 22
                                                                  7 ofof823



 1                                   SIXTH AFFIRMATIVE DEFENSE

 2                                             (Improper Venue)

 3          The proper venue for this matter is the Southern District of New York where the Defendant

 4 has its principal place of business and where the parties expressly agreed to consent to jurisdiction

 5 and venue and arbitrate their claims in that district.

 6                                 SEVENTH AFFIRMATIVE DEFENSE

 7                                           (Lack of Jurisdiction)

 8          The parties have agreed to arbitrate this matter and the court does not have subject matter

 9 jurisdiction. Moreover, the amount at issue is less than the $75,000 minimum needed for diversity

10 jurisdiction, including because Plaintiff agreed to limitations of damages clauses in the contract

11 with Zipmark which are far less than $75,000.

12                                  EIGHTH AFFIRMATIVE DEFENSE

13                                          (Statute of Limitations)

14          The Complaint and each purported cause of action against Zipmark therein is barred in

15 whole or in part by the applicable statute of limitations.

16                                   NINTH AFFIRMATIVE DEFENSE

17                                           (Unjust Enrichment)

18          The Plaintiff would be unjustly enriched if it recovered any of the damages alleged from

19 Zipmark.

20                                   TENTH AFFIRMATIVE DEFENSE

21                                                 (Estoppel)

22          Plaintiff’s claims are barred by the doctrine of estoppel to the extent that Zipmark

23 detrimentally relied on Plaintiff’s representations, actions and failures to act, including but not

24 limited to making continued payments to Plaintiff.

25                                    ELEVENTH CAUSE OF ACTION

26                                             (Unclean Hands)

27          Plaintiff’s claims are barred by the doctrine of unclean hands.

28 / /

                                                       7
                                    DEFENDANT ZIPMARK, INC.’s ANSWER
                                         CASE NO.: 3:19-cv-01036-SI
        Case
          Case
             3:19-cv-01036-SI
               3:19-cv-01036-SIDocument
                                 Document
                                        30-1
                                          14 Filed
                                             Filed 06/06/19
                                                   04/04/19 Page
                                                            Page 23
                                                                 8 ofof823



 1                                               PRAYER

 2        WHEREFORE, Defendant prays for judgment in her favor and against Plaintiff as follows:

 3        1.     That Plaintiff’s claims, and each of them, be dismissed and a judgment be entered in

 4 favor of Defendant;

 5        2.     That Plaintiff take nothing by way of its Complaint;

 6        3.     For all costs of suit herein;

 7        4.     For such other and further relief as the Court may deem just and proper.

 8

 9 Dated: April 4, 2019                          WOOD ROBBINS, LLP

10

11
                                             By: /s/ Gregory J. Wood
12                                              Gregory J. Wood
                                                Attorneys for Defendant ZIPMARK, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    8
                                  DEFENDANT ZIPMARK, INC.’s ANSWER
                                       CASE NO.: 3:19-cv-01036-SI
